DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities: “the catalyst” in the last line should change to “the isomerization catalyst.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimura et al US Publication 2018/0170833.
Regarding claim 1, Kimura teaches an isomerization process comprising:
a) providing a feedstream comprising a C4-C8 linear monoolefin, 2-butene ([0032]);
b) reacting the stream with an isomerization catalyst in temperatures of about 350 °C (Example 1) and in the presence of 20 ppm by volume of molecular oxygen and/or water ([0017]) to convert 2-butene to 1-butene, and wherein the catalyst and wherein the catalyst comprises a zeolite ([0015]).
With regards to the temperature range, a prima facie case of obviousness exists for overlapping ranges with the prior art.
Regarding claim 2, Kimura does not explicitly disclose that the carbon dioxide selectivity is between 0.001% to 0.09%. However, Kimura discloses in Example 1 through Example 4 that the content of the CO2 by mass% ranges from 0 to 0.1, thus it 2 selectivity between 0.001% to 0.09%.
Regarding claim 3, the olefins comprise 2-butene and 1-butene.
Regarding claim 4, the feed is in the gas stage and the catalyst is solid, thus is a gas-solid catalytic reaction ([0098], Example 1)
Regarding claim 5, Kimura teaches an isomerization process comprising:
a) providing a feedstream comprising a C4-C8 linear monoolefin, 2-butene ([0032]);
b) reacting the stream with an isomerization catalyst in temperatures of about 350 °C (Example 1) and in the presence of 20 ppm by volume of molecular oxygen and/or water ([0017]) to convert 2-butene to 1-butene, and wherein the catalyst and wherein the catalyst comprises a zeolite ([0015]).
With regards to the temperature range, a prima facie case of obviousness exists for overlapping ranges with the prior art.
Regarding claim 6, Kimura does not explicitly disclose that the carbon dioxide selectivity is between 0.001% to 0.09%. However, Kimura discloses in Example 1 through Example 4 that the content of the CO2 by mass% ranges from 0 to 0.1, thus it would be reasonably expected to one having ordinary skill in the art that a similar catalyst and process would exhibit a CO-2 selectivity between 0.001% to 0.09%.
Regarding claim 7, the second raw material comprises a dehydrogenation step to form a conjugated diene ([0083]-[0084]).
Regarding claim 8, the second raw material may be subjected to a hydroformylation reaction of the second monoolefin to obtain an aldehyde ([0086]-[0088]).
Regarding claim 9, Kimura teaches an isomerization process comprising:
a) providing a feedstream comprising a C4-C8 linear monoolefin, 2-butene ([0032]);
b) reacting the stream with an isomerization catalyst in temperatures of about 350 °C (Example 1) and in the presence of 20 ppm by volume of molecular oxygen 
With regards to the temperature range, a prima facie case of obviousness exists for overlapping ranges with the prior art.
Regarding claim 10, the second raw material comprises a dehydrogenation step to form a conjugated diene ([0083]-[0084]).
Regarding claim 11, the second raw material may be subjected to a hydroformylation reaction of the second monoolefin to obtain an aldehyde ([0086]-[0088]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772